Citation Nr: 0600731	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-21 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel






INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Waco, Texas, 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which awarded the veteran service connection for PTSD, 
assigning it a 10 percent disability evaluation.  In December 
2003, this case was remanded by the Board so that the veteran 
could be afforded proper notification of the provisions of 
the Veterans Claims Assistance Act of 2000.  In June 2005, 
the evaluation was increased to 30 percent, effective August 
1, 2001, the date of the veteran's claim.


FINDINGS OF FACT

The veteran's PTSD is manifested by an extremely depressed 
mood and a constricted affect; severe nightmares; severe 
anger at minimal stimuli; a hyperstartle response; difficulty 
sleeping; and with Global Assessment of Functioning scores 
ranging as low as 22.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for an evaluation of 70 percent for the service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.321, Part 4, including §§ 4.1, 4.2, 4.7, Diagnostic Code 
(DC) 9411 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 




VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision in a claim for VA benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection for PTSD in October 
2001.  In February 2002, he was sent a development letter 
which did not mention the VCAA.  A rating was issued in June 
2002 which granted service connection for PTSD, assigning it 
a 10 percent disability evaluation.  In November 2002, the RO 
sent the veteran a Statement of the case (SOC) that included 
the provisions of 38 C.F.R. § 3.159, the regulation that 
implemented the VCAA,  providing notice to the claimant of 
what information and evidence must be submitted to 
substantiate the claim, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  This included 
notification that the veteran could submit any evidence 
relevant to his claim.  In December 2003, the case was 
remanded so that the veteran could be provided notification 
of the VCAA.  He was then sent development letters in March 
and September 2004.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Whiel the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least three different occasions (see above).  VA has 
obtained all relevant treatment records referred to by the 
veteran.  He was also afforded a VA examination.  Therefore, 
it is found that the veteran was aware of the evidence and 
information that was needed to substantiate his claim; 
moreover, VA obtained those records that were available in 
relationship to the claim.  In addition, the claim was 
readjudicated following the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1993).




Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The rating criteria for evaluating mental disorders, 
including PTSD, are as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, DC 9411, General Rating Formula for Mental 
Disorders (2005).

A score of 21 to 30 on the Global Assessment of Functioning 
(GAF) scale denotes behavior that is considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g, sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function is almost all areas (e.g., stays in bed all day; 
no job, home or friends).  A GAF score of 31 to 40 denotes 
some impairment in reality testing or communication (e.g, 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 41 to 50 denotes serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 denotes moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pg. 47 (4th ed., revised 1994) (DSM-IV).  
The GAF designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing 
DSM-IV.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).


After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background and analysis

The relevant evidence of record includes a VA examination 
conducted in April 2002.  The veteran stated that he had been 
"shell shocked" ever since World War II but that he had 
sought no treatment.  However, he stated that he had constant 
depression.  The mental status examination noted that he was 
very verbal and cooperative.  He was coherent, informative, 
and logical.  His mood was depressed and his affect was 
constricted but appropriate to his mood.  He was alert, 
oriented in three spheres, and his cognitive functions were 
intact.  His insight and judgment were good.  The impression 
was major depression, recurrent, without psychosis.  

VA reexamined the veteran in June 2002.  He endorsed having 
nightmares, flashbacks, irritability, insomnia, avoidance of 
crowds, and hyperarousal.  His wife indicated that these 
symptoms had been present since the war.  The mental status 
examination found no psychomotor agitation or retardation.  
His speech was normal and he displayed some lability of mood.  
He denied suicidal or homicidal ideation, delusions, or 
hallucinations.  There was no evidence of a thought disorder, 
and there was no evidence of impairment in his thought 
processes or communication.  He displayed no obsessive or 
ritualistic behavior, and there were no panic attacks.  His 
main mood problem was chronic irritability and chronic 
insomnia with nightmares and flashbacks.  The diagnosis was 
PTSD, with a GAF score of 60.

Another examination of the veteran was conducted in October 
2004.  He stated that he had had more stress over the past 
two years, noting that his wife had just died.  He had been 
extremely depressed since his wife's death. He was not 
sleeping well.  His remote memory was good but he said that 
he would be unable to remember where he put his keys that 
morning.  He was not concentrating well.  He was unable to 
watch the news about the Iraq war because it would make his 
symptoms worse.  He had lost his appetite and pleasure in 
things.  He would go to the Senior Citizen Center for lunch 
and would socialize a little; however, he would normally stay 
around the house.  He commented that crowds would make him 
nervous and paranoid.  The mental status examination noted 
that his mood was depressed and his affect was constricted 
but appropriate to his mood.  He was very cooperative and 
verbal.  He was coherent, informative, and logical.  There 
was no evidence of psychosis or organicity.  He was alert and 
oriented in three spheres and his cognitive functions were 
intact, although he had trouble with his short-term memory.  
The diagnoses were major depression, recurrent type without 
psychosis; grief reaction; and PTSD.  His GAF score was 40 to 
50.

The veteran was afforded another VA examination in January 
2005.  He was alert and oriented in three spheres.  His mood 
was elevated and his affect was congruent to his mood.  He 
verbalized anger towards the VA system, stating that he was 
dissatisfied with the way he had been treated.  There were no 
psychotic symptoms.  His speech was normal and coherent.  He 
denied any homicidal or suicidal ideation, and he did not 
report any delusions or hallucinations.  His memory of recent 
events was partially disrupted and his remote memory was 
intact.  He was experiencing severe nightmares, which had 
been present since his release from service.  He also had 
severe anger at minimal stimuli.  He had a hyperstartle 
response and difficulty sleeping.  He had lived alone since 
the death of his wife.  The diagnosis was PTSD.  He was noted 
to be socially isolative.  His GAF score was 22.

After a careful review of the evidence of record, and with 
consideration of the doctrine of reasonable doubt, the Board 
finds that entitlement to a 70 percent disability evaluation 
is warranted for the veteran's service-connected PTSD.  The 
evidence indicates that the veteran has suffered from severe 
nightmares and flashbacks since his separation from service.  
Severe anger is easily triggered.  He has been depressed 
since the war, which has worsened since the death of his 
wife.  Significantly, he has been assigned GAF scores of 22, 
40, and 50.  In the opinion of the Board, these Scores 
indicate very serious symptomatology that has been present 
for many  years.  We recognize that the unfortunate death of 
his wife has affected his mental state, but, given the 
length, persistence, and seriousness of the veteran's 
symptoms, it is found that a 70 percent disability evaluation 
more adequately represents the degree of severity of his 
service-connected PTSD.

However, the Board does not find that a schedular 100 percent 
evaluation is justified.  The objective evidence does not 
suggest that the veteran has gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
or memory loss for names of close relatives, own occupation, 
or own name.  As a consequence, it is found that a 100 
percent disability evaluation is not warranted.

In conclusion, it is found that, after resolving any doubt in 
favor of the veteran, the evidence supports a finding of 
entitlement to a 70 percent disability evaluation for the 
veteran's PTSD.

Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2004), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of

hospitalization as to render impractical the application of 
the regular schedular standards.  The Board finds that no 
exceptional circumstances in this case have been shown, or 
alleged, which would warrant referral for consideration of an 
extraschedular evaluation.


ORDER

Entitlement to an initial evaluation of 70 percent for post-
traumatic stress disorder is granted, subject to the 
regulations governing the payment of monetary awards.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


